Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered August 3, 2007, convicting defendant, after a jury trial, of criminal sexual act in the first degree, sexual abuse in the first degree (two counts), aggravated sexual abuse in the second degree (two counts), and attempted assault in the second degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 25 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. Defendant’s claims that the victim fabricated the incident or confused defendant with someone else are unpersuasive. We note that there was eyewitness testimony corroborating the fact that a sexual assault occurred, and conduct by defendant evincing a consciousness of guilt.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Saxe, Friedman, Acosta and DeGrasse, JJ.